[Cite as Stark Ambulatory Surgical Ctr., L.L.C. v. CS Anesthesia, L.L.C., 2022-Ohio-3305.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STARK AMBULATORY SURGERY                           :            JUDGES:
CENTER, LLC,                                       :            Hon. Earle E. Wise, P.J.
                                                   :            Hon. John W. Wise, J.
                                                   :            Hon. Craig R. Baldwin, J.
        Plaintiff - Appellant                      :
                                                   :
-vs-                                               :
                                                   :
CS ANESTHESIA, LLC,                                :            Case No. 2021CA00127
                                                   :
        Defendant - Appellee                       :            OPINION



CHARACTER OF PROCEEDING:                                        Appeal from the Stark County Court
                                                                of Common Pleas, Case No.
                                                                2019CV02095



JUDGMENT:                                                       Affirmed



DATE OF JUDGMENT:                                               September 20, 2022



APPEARANCES:

For Plaintiff-Appellant                                         For Defendant-Appellee

GARY A. CORROTO                                                 MICHAEL P. MARANDO
BRANDON W. MCHUGH                                               Pelini, Campbell & Ricard, LLC
Plakas/Mannos                                                   3722 Starr's Centre Drive
200 Market Avenue North                                         Canfield, Ohio 44406
Suite 300
Canton, Ohio 44702
Stark County, Case No. 2021CA00127                                                  2


Baldwin, J.

       {¶1}   Appellant, Stark Ambulatory Surgery Center, LLC, (SASC) appeals the

decision of the Stark County Court of Common Pleas granting summary judgment to

appellee, CS Anesthesia, LLC (CS) and denying its motion for summary judgment.

                    STATEMENT OF THE FACTS AND THE CASE

       {¶2}   CS and SASC entered into a contract whereby CS provided SASC medical

personnel qualified to administer anesthesia. They operated under the terms of the

contract for several years when CS terminated the agreement. After searching for

replacements, SASC decided to hire two of the Certified Registered Nurse Anesthetists

(CRNA) that had been provided by CS. CS was aware of SASC’s plan to hire one of the

CRNA’s it had provided pursuant to the contract and did not object to the hiring. CS did

demand payment for breach of the non-solicitation clause that triggered an obligation of

SASC to pay $60,000.00 in liquidated damages. SASC refused to pay and instead filed

a complaint seeking invalidation of the liquidated-damages clause leading to litigation and

the appeal currently before this court.

       {¶3}   CS, created and operated by Brian Cross, contracts with medical providers

to supply persons qualified to provide anesthesiology services. SASC is a surgical center

focusing on gastroenterology and, prior to entering into an agreement with CS, relied on

what was described in the record as “conscious sedation” which presumably can be

administered without the assistance of an anesthesiologist or a CRNA.

       {¶4}   Brian Cross contacted SASC and, after explaining the services that would

be provided, the parties entered into an agreement on December 19, 2015 with an

effective date of April 3, 2016. The time gap was agreed upon to allow the CRNA’s
Stark County, Case No. 2021CA00127                                                        3


assigned by CS to provide services at SASC to become certified by the medical insurers

that provided coverage for procedures performed at SASC.

       {¶5}      Relevant to this appeal, the agreement contained a clause captioned “Non-

Solicitation:”

       16. Non-Solicitation. The Corporation agrees that it will not, at any time

       between the Effective Date and the first calendar year anniversary of the

       termination of this Agreement, either directly or indirectly solicit (or attempt

       to solicit), induce (or attempt to induce), cause or facilitate: (i) any

       independent contractor, agent, consultant, employee, representative or

       associate of Contractor to terminate, his, her or its relationship with

       Contractor, or (ii) the employment or engagement as an employee,

       independent contractor, or otherwise of those Anesthesia Providers that

       render services at the Surgery Center during the term hereof. Should the

       Corporation breach or otherwise violate subsection (ii) above, it will pay

       Contractor the sum of Thirty Thousand Dollars ($30,000) for each of the

       Anesthesia Providers that Corporation hires or otherwise engages, as an

       award of liquidated damages. The Corporation acknowledges that the

       actual damages which may be sustained by the Contractor in such an event

       are not easily quantifiable at this time, and such a liquidated damages

       award under such circumstances is reasonable and does not constitute a

       penalty or forfeiture as concerns the Corporation.
Stark County, Case No. 2021CA00127                                                  4


       {¶6}   On July 1, 2019 CS delivered a termination notice to SASC that offered to

renegotiate the terms of the agreement by July 10, 2019. SASC did not renegotiate the

contract, so the agreement expired on September 29, 2019.

       {¶7}   Prior to the termination, CS had been regularly providing SASC with the

same two CRNAs, Pam Mitchell and Staci Martin. Martin tendered her resignation to CS

shortly before CS delivered the termination notice to SASC. Mitchell remained an

employee of CS, but after considering her options chose to become an employee of

SASC. CS explained that she had this option, was aware of her choice, but did not object.

The proprietor of SASC, Nabil Fahmy, M.D., confirmed with Mitchell that CS did not object

to her employment with SASC and she explained that CS was aware of her plan.

       {¶8}   In August 2019, SASC approached Martin and offered her a part time

position to begin at the conclusion of the agreement with CS. She agreed, but did not first

consult with CS or disclose her plans to anyone at CS.

       {¶9}   Shortly after the termination of the agreement between CS and SASC, CS

sought to enforce the non-solicitation portion of the agreement by asking Dr. Fahmy when

payment could be expected. Dr. Fahmy claims that he believed that Cross had approved

the hiring of the two CRNAs and would not be seeking to enforce that clause in the

agreement. He postponed surgeries and attempted to reach an agreement with CS, but

did not succeed. After searching for an alternative to hiring CS employees, and facing

the need to postpone medical procedures, SASC employed Mitchell and Martin and

resumed operations on October 7, 2019.

       {¶10} On October 17, 2019, SASC filed a declaratory judgment action and,

relevant to this appeal, sought a finding that the liquidated-damages clause in paragraph
Stark County, Case No. 2021CA00127                                                     5


16 of the agreement was void because it was a penalty. SASC also sought judgment for

attorney fees, interest and costs. CS answered and counterclaimed seeking to enforce

the liquidated-damages clause, asking for judgment in the amount of $60,000.00, interest,

costs and attorney fees.

         {¶11} Both parties filed motions for summary judgment on September 18, 2020,

followed by memoranda contra and replies in support of their respective positions. The

trial court found that the liquidated-damages clause was not a penalty and concluded that

“Stark Ambulatory breached the contract in this case with the hiring of CRNA's Pamela

Mitchell and Staci Martin, and that as a result of that breach CS Anesthesia is entitled to

liquidated damages in the amount of $30,000 for each CRNA hired for a total of amount

of $60,000.” (Judgment Entry, March 8, 2021, p. 7).

         {¶12} SASC filed a notice of appeal on April 6, 2021 and CS filed a notice of cross-

appeal on April 15, 2021. CS also moved to dismiss the appellant’s appeal or,

alternatively, a motion for limited remand claiming that it had requested attorney fees, but

that “the attorney-fee claim was not specifically addressed by the trial court as(SIC) its

Judgment Entry. Nor does the Judgment Entry contain Civ. R. 54(B) language.” SASC

opposed the motion “because there are no post judgment motions pending before the

trial court, and CS is time barred from filing a motion with the trial court seeking attorneys'

fees.”

         {¶13} On May 10, 2021, this Court dismissed the appeal for lack of a final

appealable order. We held that there was no motion pending, so a limited remand was

not appropriate and that “[t]he order being appealed in this case does not address the

issue of attorney fees, therefore, we find the order is not yet a final order.”
Stark County, Case No. 2021CA00127                                                     6


       {¶14} On June 17, 2021 CS filed a motion with the trial court explaining the parties

were unable to resolve their differences and settle the dispute regarding attorney fees

and requesting judgment. SASC opposed the motion arguing that Civ.R. 59 imposed a

time limit for such motions and that time limit had expired. On July 13, 2021 the trial court

found that SASC’s “argument regarding the timeliness of Defendant's motion for attorney

fees is without merit.” The trial court explained that “[d]ue to the inadvertence of the Court,

the Court failed to address Defendant's summary judgment motion regarding attorney

fees and costs and expenses.” The court ordered that the parties participate in a phone

conference to “choose a hearing date regarding Defendant's motion for attorney fees and

costs and expenses.” That hearing was scheduled for October 14, 2021.

       {¶15} On October 12, 2021, the parties filed a pleading captioned The Parties

Stipulation Regarding the Amount of Defendant CS Anesthesia, LLC's Attorneys' Fees.

That pleading states:

              Now come the Parties, Stark Ambulatory Surgery Center, LLC

       ("SASC") and CS Anesthesia, LLC ("CS") who hereby provide the following

       stipulation regarding CS' attorneys' fees for the proceedings before this

       Court. The Parties hereby stipulate that CS' attorneys' fees for proceedings

       before this Court are $22,141.80. This stipulation does not prevent SASC

       from challenging the validity, under any grounds, of CS' right to seek

       attorneys' fees before the Court of Appeals or Ohio Supreme Court. Further,

       this stipulation solely relates to attorneys' fees incurred by CS during the

       proceedings before this Court. This stipulation does not prevent CS from
Stark County, Case No. 2021CA00127                                                  7


       seeking, under any grounds, attorney fees incurred for proceedings before

       the Court of Appeals or Ohio Supreme Court.

       {¶16} This pleading is signed by counsel for the parties only.

       {¶17} SASC filed a notice of appeal and docketing statement on November 10,

2021 and, within the docketing statement references judgments dated March 8, July 13

and October 12, 2021 as subjects of the appeal. SASC moved to stay execution on the

same day, and CS responded that it had no objection contingent upon SASC providing

an adequate supersedeas bond or irrevocable letter of credit. The trial court granted the

motion “to stay the execution of judgment pending appeal in this matter.”

       {¶18} Upon review of the record, this Court acknowledged the stipulation

regarding the amount of attorney fees, but found that stipulation did not comprise a

judgment by the trial court. The appeal was stayed and the matter remanded to the trial

court to journalize its order. The trial court then ordered “attorneys’ fees to defendant CS

Anesthesia LLC, for proceedings before this court in the amount of $22,141.80.”

       {¶19} The matter is now properly before this court.

       {¶20} SASC submitted two assignments of error:

       {¶21} “I. THE TRIAL COURT ERRED WHEN IT DENIED SASC'S MOTION FOR

SUMMARY JUDGMENT AND GRANTED CS'S CROSS-MOTION FOR SUMMARY

JUDGMENT.”

       {¶22} “II. THE TRIAL COURT ERRED WHEN IT AWARDED CS ATTORNEYS'

FEES UNDER THE CONTRACT BECAUSE CS MISSED THE MANDATORY DEADLINE

IMPOSED BY OHIO R. CIV. P. 59(B) TO FILE A MOTION FOR ATTORNEYS' FEES.”
Stark County, Case No. 2021CA00127                                                     8


                                 STANDARD OF REVIEW

       {¶23} We review cases involving a grant of summary judgment using a de novo

standard of review. Bonacorsi v. Wheeling & Lake Erie Ry. Co., 95 Ohio St.3d 314, 2002-

Ohio-2220, 767 N.E.2d 707, at ¶ 24. Summary judgment is appropriately granted when “

‘(1) [n]o genuine issue as to any material fact remains to be litigated; (2) the moving party

is entitled to judgment as a matter of law; and (3) it appears from the evidence that

reasonable minds can come to but one conclusion, and viewing such evidence most

strongly in favor of the party against whom the motion for summary judgment is made,

that conclusion is adverse to that party.’ ” Esber Beverage Co. v. Labatt USA Operating

Co., 138 Ohio St.3d 71, 2013-Ohio-4544, 3 N.E.3d 1173, ¶ 9, citing M.H. v. Cuyahoga

Falls, 134 Ohio St.3d 65, 2012-Ohio-5336, 979 N.E.2d 1261, ¶ 12, internal citation

omitted; Civ.R. 56(C).

       {¶24} A trial court should not enter a summary judgment if it appears a material

fact is genuinely disputed, nor if, construing the allegations most favorably toward the

non-moving party, reasonable minds could draw different conclusions from the

undisputed facts. Hounshell v. Am. States Ins. Co., 67 Ohio St.2d 427, 433, 424 N.E.2d

311 (1981). The court may not resolve any ambiguities in the evidence presented. Inland

Refuse Transfer Co. v. Browning–Ferris Inds. of Ohio, Inc., 15 Ohio St.3d 321, 323, 474

N.E.2d 271 (1984). A fact is material if it affects the outcome of the case under the

applicable substantive law. Russell v. Interim Personnel, Inc., 135 Ohio App.3d 301, 304,

733 N.E.2d 1186 (6th Dist. 1999).

       {¶25} The party moving for summary judgment bears the initial burden of

informing the trial court of the basis of the motion and identifying the portions of the record
Stark County, Case No. 2021CA00127                                                        9


which demonstrates absence of a genuine issue of fact on a material element of the

nonmoving     party's   claim.   Wentling   v.     David   Motor   Coach    Ltd.,   5th       Dist.

No. 2017CA00190, 2018-Ohio-1618, 111 N.E.3d 610, ¶ 23 quoting Dresher v. Burt, 75

Ohio St.3d 280, 293, 662 N.E.2d 264 (1996). Once the moving party meets its initial

burden, the burden shifts to the non-moving party to set forth specific facts demonstrating

a genuine issue of material fact does exist. Id. The non-moving party may not rest upon

the allegations and denials in the pleadings, but instead must submit some evidentiary

materials showing a genuine dispute over material facts. Downtown Enterprises Co. v.

Mullet, 5th Dist. Holmes No. 17CA016, 2018-Ohio-3228, ¶ 50, quoting Mitseff v. Wheeler,

38 Ohio St.3d 112, 115, 526 N.E.2d 798 (1988).

                                              I.

       {¶26} In its first assignment of error, SASC argues the trial court erred when it

denied its motion for summary judgment and instead granted CS’s motion for summary

judgment. SASC lists several grounds in support of its assignment of error, all of which

are closely related to the liquidated-damages provision described in the agreement

between the parties. We will resolve this alleged error by determining whether the

liquidated-damages clause in the parties’ agreement is a penalty and not representative

of damages.

       {¶27} Liquidated damages are “damages that the parties to a contract agree upon,

or stipulate to, as the actual damages that will result from a future breach of the contract.”

Sheffield–King Milling Co. v. Domestic Science Baking Co., 95 Ohio St. 180, 183, 115

N.E. 1014 (1917), as quoted in Boone Coleman Constr., Inc. v. Piketon, 145 Ohio St.3d

450, 2016-Ohio-628, 50 N.E.3d 502, ¶ 11. The Supreme Court of Ohio summarized the
Stark County, Case No. 2021CA00127                                                   10


history and the proper analysis of liquidated damage clauses in Boone Coleman Constr.,

Inc. v. Piketon, 145 Ohio St.3d 450, 2016-Ohio-628, 50 N.E.3d 502. While courts viewed

liquidated damage clauses with a “gimlet eye” in the past, the modern rule is “to look with

candor, if not with favor” upon liquidated damages provisions in contracts when those

provisions were “deliberately entered into between parties who have equality of

opportunity for understanding and insisting upon their rights.” (Internal citations omitted.)

Boone at ¶ 14.

       {¶28} Parties to contracts, attorneys and courts have recognized that liquidated

damage clauses serve the valid purpose of including an amount for the actual damages

resulting from a breach preventing controversy regarding the amount of damages. These

provisions allow the contracting parties to:

       “protect themselves against the difficulty, uncertainty, and expenses that

       necessarily follow judicial proceedings when trying to ascertain damages.”

       Carrothers Constr. Co., 288 Kan. at 754, 207 P.3d 231. This benefit is

       particularly valuable when “actual damages are likely to be difficult to

       quantify in the event that the contract is breached.” Bassin at 723.

       Liquidated damages provisions thereby “promot [e] prompt performance of

       contracts” and “adjust[ ] in advance, and amicably, matters **509 the

       settlement of which through courts would often involve difficulty,

       uncertainty, delay and expense.” Wise at 366, 39 S.Ct. 303.

Boone at ¶ 14.

       {¶29} As noted by the court in Boone “The difficult problem, in each case, is to

determine whether or not the stipulated sum is an unenforceable penalty or an
Stark County, Case No. 2021CA00127                                                    11


enforceable provision for liquidated damages.” Gustafson & Co., Inc. v. South Dakota, 83

S.D. 160, 164, 156 N.W.2d 185 (1968) as quoted in Boone at ¶ 16. The Boone court

relied on our definition of a penalty in Piper v. Stewart & Inlow, 5th Dist. Licking No. CA–

2530, 1978 WL 217430, *1 (June 14, 1978), quoting 22 American Jurisprudence 2d,

Damages, Section 213, at 298 (1965) as:

       “A sum inserted in a contract, not as the measure of compensation for its

       breach, but rather as a punishment for default, or by way of security for

       actual damages which may be sustained by reason of nonperformance, and

       it involves the idea of punishment. A penalty is an agreement to pay a

       stipulated sum on breach of contract, irrespective of the damage sustained.

       Its essence is a payment of money stipulated as in terrorem of the offending

       party, while the essence of liquidated damages is a genuine *455

       covenanted pre-estimate of damages. The amount is fixed and is not

       subject to change; however, if the stipulated sum is deemed to be a penalty,

       it is not enforceable and the nondefaulting party is left to the recovery of

       such actual damages as he can prove.”(Emphasis sic.)

       {¶30} In Boone, the Supreme Court affirmed its rule for analyzing liquidated-

damages clauses first described in Samson Sales, Inc. v. Honeywell, Inc., 12 Ohio St.3d

27, 465 N.E.2d 392 (1984), syllabus:

              Where the parties have agreed on the amount of damages,

       ascertained by estimation and adjustment, and have expressed this

       agreement in clear and unambiguous terms, the amount so fixed should be

       treated as liquidated damages and not as a penalty, if the damages would
Stark County, Case No. 2021CA00127                                                        12


       be (1) uncertain as to amount and difficult of proof, and if (2) the contract as

       a whole is not so manifestly unconscionable, unreasonable, and

       disproportionate in amount as to justify the conclusion that it does not

       express the true intention of the parties, and if (3) the contract is consistent

       with the conclusion that it was the intention of the parties that damages in

       the amount stated should follow the breach thereof.

Id., at syllabus.

       {¶31} The Boone court concluded that:

                Valid and enforceable liquidated damages provisions are those

       intended by the parties to give reasonable compensation for damages, but

       provisions that impose amounts that are “manifestly inequitable and

       unrealistic” are deemed unenforceable penalties. Id. at 28, 465 N.E.2d 392.

       Since Samson Sales, we have **510 reiterated its holding once, in Lake

       Ridge Academy v. Carney, 66 Ohio St.3d 376, 380, 613 N.E.2d 183 (1993),

       and have not departed from its teachings.

Boone, ¶ 19.

       {¶32} The analysis described the Supreme Court of Ohio in Samson Sales

remains the template for determining whether a liquidated-damages provision is instead

an impermissible penalty and therefore we are bound to apply that analysis to the facts

in this case.

                                        ANALYSIS

       {¶33} We first must disagree with SASC’s interpretation of the first phrase of the

Supreme Court Rule as stated in Samson. SASC translates the phrase “Where the
Stark County, Case No. 2021CA00127                                                  13


parties have agreed on the amount of damages, ascertained by estimation and

adjustment” as requiring that the parties conduct an ascertainment and estimation of

actual damages. (Emphasis sic.) Samson makes no reference to actual damages and

such a requirement would create a fatal internal inconsistency as the Samson rule

requires that damages be “uncertain as to amount and difficult of proof.” The very nature

of a valid liquidated-damages clause would make ascertainment and estimation of actual

damages impossible as the Samson rule requires that the damages be “uncertain as to

amount and difficult of proof.”

       {¶34} Instead we find that the first clause in the Samson test obligates the parties

to view the potential damages based upon the information they possessed at the time of

executing the contract to insure that the provision was reasonable and was reasonably

related to actual damages. This duty is consistent with the guidance to trial courts to

determine “If the provision was reasonable at the time of formation and it bears a

reasonable (not necessarily exact) relation to actual damages, the provision will be

enforced. See 3 Restatement of Contracts, supra, at 157, Section 356(1).” (Emphasis

sic). Kindle Rd. Co. v. Trickle, 5th Dist. Licking No. 03CA99, 2004-Ohio-4668, ¶ 21.

       {¶35} ‘If a provision is construed to be one for liquidated damages, the sum

stipulated forms, in general, the measure of damages in case of a breach, and the

recovery must be for that amount. No larger or smaller sum can be awarded even though

the actual loss may be greater or less.’ ” Boone, supra, ¶ 12, quoting 22 American

Jurisprudence 2d, Damages, Section 235, at 321 (1965). “Put another way, “a liquidated-

damages clause in a contract is an advance settlement of the anticipated actual damages
Stark County, Case No. 2021CA00127                                                  14


arising from a future breach.” Carrothers Constr. Co., L.L.C. v. S. Hutchinson, 288 Kan.

743, 754, 207 P.3d 231 (2009). Boone, supra, ¶ 12.

       {¶36} If actual damages are different from the agreed upon liquidated damages,

that difference alone does not warrant invalidation of the liquidated-damages clause. The

appellate court's role is not to determine what the parties should have contracted for

based on the court's understanding of the damages after the breach. Lake Ridge

Academy, 66 Ohio St.3d at 382, 613 N.E.2d 183, quoted in Boone, supra ¶ 39. The Boone

court found use of a retrospective analysis to find that the total amount of damages

awarded *** was so unreasonable as to constitute a penalty” was reversible error. Boone

supra¶ 42. Instead the Supreme Court of Ohio requires a “prospective or ‘front end’

analysis of a liquidated-damages provision [that] focuses on the reasonableness of the

clause at the time the contract was executed rather than looking at the provision

retrospectively, i.e., ascertaining the reasonableness * * * of the damages with the benefit

of hindsight after a breach.” Boone ¶ 36.

       {¶37} SASC contends that a retrospective analysis of the liquidated damages is

appropriate and cites cases in support of its position, but those cases, when thoroughly

reviewed, did not rely upon a retrospective comparison of the actual damages with the

liquidated damages, but, instead found the damages to be readily calculable and

therefore not in compliance with the rule described in Samson. In Lakewood Creative

Costumers v. Sharp, 31 Ohio App.3d 116, 117, 509 N.E.2d 77, 79 (8th Dist.1986) the

court found that “the actual damages incurred by the breach are not uncertain or difficult

to ascertain. The actual damages incurred are relatively easy to ascertain. They simply

consist of any lost rental sales, together with the cost of getting the costume returned.
Stark County, Case No. 2021CA00127                                                       15


Liquidated damages are appropriate only where actual damages are uncertain or difficult

to ascertain.”

       {¶38} In Courtad v. Winner, 9th Dist. Summit No. 20630, 2002-Ohio-2094, ¶ 25,

the court held “[t]his type of damages would ordinarily not be difficult to prove.” And the

court in Heskett Ins. Agency, Inc. v. Braunlin, 4th Dist. Ross No. 11CA3234, 2011-Ohio-

6100, ¶ 28 held that “[b]ecause damages in this case are certain and easy to prove, i.e.

they can easily be calculated by applying the legal rate of interest to periods of default,

the “liquidated damages” clause in the settlement agreement constitutes an

unenforceable penalty.”

       {¶39} SASC does argue that the damages in this case would be easy to calculate,

but it fails to provide an example of how the damages may have been ascertainable with

any confidence at the outset of the contractual period. The parties agreed to the rate to

be paid for the services provided by CS, but the contract expressly stated that the parties

understood that the need for services was not predictable. Paragraph 8 of the contract

describes the uncertainty of the demand for services and how it would be resolved:

                 The parties understand that due to the nature of services provided at

       the Surgery Center, the surgery schedule frequently changes and the need

       for anesthesia Services fluctuates. It is not possible for Corporation to

       determine with certainty what coverage will be needed due to emergencies

       and add-on cases. It is anticipated that Corporation will require anesthesia

       Services between three (3) and six (6) days per week for an average of

       eight (8) hours per day. Corporation agrees to notify Contractor two (2)

       weeks in advance of its anesthesia Service needs and will provide
Stark County, Case No. 2021CA00127                                                 16


       Contractor with a schedule two (2) weeks in advance designating dates and

       times that anesthesia Services are required. Contractor will ensure that

       Anesthesia Providers are available to provide reasonably requested

       coverage for the Corporation.

       {¶40} Compensation due CS for breach of the contract with regard to the services

provided would not be possible without a clear obligation to pay for a minimum or

maximum number of service hours and such a requirement does not exist in the contract.

More importantly, the liquidated-damages clause is not applicable to the obligation of

SASC to pay for the services of CS. The clause at issue is triggered only by a breach of

the non-solicitation clause of the contract which prohibits SASC hiring of any CS

contractor. The hourly rate of the CRNAs provided by CS and the number of hours worked

or anticipated are irrelevant in the calculation of the damages for the violation of this

portion of the contract. SASC’s argument that the damages for a breach were readily

calculable due to a set rate for services and a predictable demand is therefore

inapplicable to the breach described in the counterclaim.

       {¶41} We find that the damages for the breach of the Non-Solicitation portion of

the contract were uncertain in amount and difficult to prove at the execution of the

contract.

       {¶42} Further, we find that the amount agreed upon by the parties, $30,000.00

was not an unreasonable amount in the context of the contract. The two CRNAs that were

the subject of this dispute were earning a total $355,000.00 annually so, at a minimum,

SASC was paying CS $355,000.00 for the services provided by CS. SASC was obligated

to pay CS $1,100 per day when a contractor worked more than seven hours, creating a
Stark County, Case No. 2021CA00127                                                    17


potential cash flow of $286,000.00 per CRNA. The CRNAs were clearly a valued asset

for SASC and CS. If the contractor would leave CS and be hired by another party, CS

would lose a valuable asset and all that it had invested in locating and certifying that

person’s qualification to provide services for CS.

       {¶43} Brian Cross estimated the value of each CRNA to be equivalent to what a

headhunter would charge for the search and acquisition of a similarly qualified person.

Cross was familiar with the business of locating and retaining CRNA’s and the amount

charged by organizations that provided this service and his testimony regarding this

amount was not rebutted. SASC objects only to the fact that it did not hire CS as a

headhunter and while that is true, that argument does not meet the significance of the

testimony. CS is not presenting this information as an argument that it served as a

headhunter but only as a basis for arguing that the liquidated damages were reasonable

at the time the parties executed the contract. And, while SASC did not retain CS as a

headhunter, it did benefit from the relationship in the same manner as if it had retained a

service to locate CRNAs to join its practice.

       {¶44} SASC gained a valuable asset in that the CRNAs provided by CS were

certified to work for its facility, were familiar with its procedures and had the trust of the

doctors at that facility. SASC had planned to hire the CRNAs previously under contract to

CS, but once reminded of the provisions of the non-solicitation clause in the contract,

SASC decided to not retain either CRNA but continued searching for CRNAs. The search

was unsuccessful, and SASC decided to hire the CRNAs that had worked with CS despite

being notified that CS planned to pursue enforcement of the non-solicitation clause and

the $30,000.00 per contractor damage payment. We find that SASC found the potential
Stark County, Case No. 2021CA00127                                                   18


charge for a violation of the contract to be a reasonable cost to avoid postponing surgical

procedures while they continued to search for replacement CRNAs. The fact that they did

not hire CS to provide search services does not undermine the reasonableness of the

amount of the damages described in the liquidated-damages clause when viewed

prospectively from the time of the formation of the contract. Boone, supra ¶ 36.

       {¶45} We follow the modern rule and “look with candor, if not with favor” upon

liquidated-damages provisions in contracts when those provisions were “deliberately

entered into between parties who have equality of opportunity for understanding and

insisting upon their rights.” (Citations omitted) Boone supra ¶ 14. CS and SASC are

sophisticated parties who have created and operated businesses in the medical field and

we find neither allegation nor evidence that this contract was anything but an arm’s length

transaction. And the contract is “consistent with the conclusion that it was the intention of

the parties that damages in the amount stated should follow the breach thereof.” Boone,

supra ¶ 18. SASC does not contend otherwise and the language used is clear and

unequivocal in its requirement of payment of $30,000.00 for each of the Anesthesia

Providers SASC hired or otherwise engaged in violation of paragraph 16(ii) of the

contract.

       {¶46} We find that the liquidated-damages clause in this contract fulfills the

requirements of Samson because the damages would be uncertain as to amount and

difficult of proof, the contract as a whole is not so manifestly unconscionable,

unreasonable, and disproportionate in amount as to justify the conclusion that it does not

express the true intention of the parties, and the contract is consistent with the conclusion
Stark County, Case No. 2021CA00127                                                  19


that it was the intention of the parties that damages in the amount stated should follow

the breach thereof.

       {¶47} SASC’s first assignment of error is overruled.

                                             II.

       {¶48} SASC contends the trial court erred when it awarded CS attorney fees,

relying on the terms of Civ.R. 59(B) and arguing that CS’s claim was barred because its

motion for fees was not filed within the time limit described in that Rule. CS contends that

it requested attorney fees in its counterclaim and repeated the request in its motion for

summary judgment, and the trial court neglected to address that demand. Civil Rule

59(B), it argues, is inapplicable.

       {¶49} CS filed an answer and counterclaim and, within the counterclaim it cited to

paragraph 15 of the agreement which referred to indemnification for all “costs and

expenses (including, but not limited to, court costs, reasonable costs of suits, attorneys

and professional fees): (ii) arising out of the breach of this Agreement by the indemnifying

party.” CS’s counterclaim described a claim for breach of contract and demanded

judgment against plaintiff, including a claim for attorney fees. In its motion for summary

judgment, CS repeated its request for attorney fees and included a reference to

paragraph 15 of the agreement in support of that request.

       {¶50} The trial court granted CS’s motion for summary judgment and concluded:

“For the reasons set forth above, the Court finds that Stark Ambulatory breached the

contract in this case with the hiring of CRNA's Pamela Mitchell and Staci Martin, and that

as a result of that breach CS Anesthesia is entitled to liquidated damages in the amount
Stark County, Case No. 2021CA00127                                                         20


of $30,000 for each CRNA hired for a total of amount of $60,000.” The trial court did not

address the demand for attorney fees.

        {¶51} SASC appealed the trial court’s judgment and CS moved to dismiss the

appeal because the trial court had not addressed the request for attorney fees. We found

that:

               In its counterclaim filed in the action below, Appellee requested

        attorney fees.

               The Supreme Court has held, "(W)hen attorney fees are requested

        in the original pleadings, an order that does not dispose of the attorney-fee

        claim and does not include, pursuant to Civ.R. 54(8), an express

        determination that there is no just reason for delay, is not a final, appealable

        order. Internatl. Bhd. of Electrical Workers, Local Union No. 8 v. Vaughn

        Industries, L.L.C., 116 Ohio St.3d 335, 2007-Ohio -6439, 879 N.E.2d 187,

        ¶ 2.

               Appellant argues in part this case should be remanded rather than

        dismissed pursuant to App.R. 4. However, the plain language of the rule

        states that remand is appropriate where a `motion" for attorney fees has

        been filed. Appellant contends Appellee did not file a motion for attorney

        fees. Therefore, we find a remand under App.R. 4 is not permitted.

               The order being appealed in this case does not address the issue of

        attorney fees, therefore, we find the order is not yet a final order. The motion

        to dismiss for lack of a final, appealable order is granted.
Stark County, Case No. 2021CA00127                                                      21


       {¶52} We dismissed the prior appeal for lack of a final, appealable order because

we found that the trial court did not address the demand for fees that was described in

counterclaim and the motion for summary judgment.

       {¶53} The matter was returned to the trial court and it appears that the parties

made some attempt to resolve the issue of attorney fees. CS stated that: “Efforts initiated

by Defendant to amicably resolve this case have failed since the time that the appeal was

dismissed, and accordingly, Defendant is filing this motion.” (Defendant's Motion for

Attorney Fees with Supporting Memorandum, June 6, 2021, p. 1) SASC pointed to Civ.R.

59(B) and argued this motion was due twenty-eight days after entry of judgment, and that

failure to timely file the motion barred relief.

       {¶54} CS’s motion, though captioned “Motion for Attorney Fees” is not truly a

motion for attorney fees that would be subject to the deadline of Civ.R. 59(B), but instead

it serves as a notice to the trial court that that parties cannot settle the matter that remains

pending before the court, the issue of whether CS is entitled to attorney fees and the

amount due, if any. CS’s motion refers to the dismissal of the appeal for the lack of final

appealable order and rehashes the argument that it made in the trial court referring to the

breach and paragraph 15 of the agreement. The substance of CS’s motion is not a

request for fees that would be subject to Civ. R. 59(B), but a request for the court to issue

the judgment on a claim that remained unresolved and prevented a final appealable order.

Home Loan Savings Bank v. Jahweh LLC, 5th Dist. Coshocton No. 2022CA0001, 2022-

Ohio-1118, ¶ 12. The trial court recognized and confirmed that it had inadvertently failed

to address the claim for attorney fees and began the process of scheduling a hearing on
Stark County, Case No. 2021CA00127                                                 22


that issue in its entry of July 13, 2021. The parties stipulated to the amount of fees and

the trial court journalized its order regarding fees on July 15, 2022.

       {¶55} We hold that the facts in this case support a conclusion that the award of

attorney fees by the trial court was the result of the demand in the counterclaim and CS’s

motion for summary judgment, not an independent motion for fees, and therefor were not

subject to the deadline in Civ.R. 59(B). SASC’s second assignment of error is overruled.

       {¶56} The decision of the Stark County Court of Common Pleas is affirmed.

By: Baldwin, J.

Wise, Earle., P.J. and

Wise, John, J. concur.